Citation Nr: 0734166	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  03-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2003, a statement of the case was issued in 
August 2003, and a substantive appeal was received in August 
2003.

The veteran requested a hearing before the Board and withdrew 
that request in January 2007.

The May 2003 rating decision also denied entitlement to 
service connection for left knee disability, and the veteran 
perfected an appeal with regard to this issue.  Thereafter, a 
November 2003 rating decision granted entitlement to service 
connection for left knee disability and this constitutes a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Neither the veteran nor his representative submitted a 
jurisdiction-conferring notice of disagreement as to the 
downstream elements of effective date or compensation level 
within the applicable time period.  Thus, this issue is not 
in appellate status.  Id. 


FINDING OF FACT

Right knee disability was not manifested during service, nor 
is right knee disability otherwise related to such service, 
or to a service-connected disability.   


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is the right knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2003.  
The letter predated the May 2003 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
January 2004.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 
2003 and January 2004 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claim. 

In September 2007, the veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination report dated in 
April 2004.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran initially claimed service connection for a right 
knee disability as directly related to service; however, 
thereafter, claimed that any such knee disability was 
aggravated by his service-connected left knee disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records reflect that the veteran was treated 
for left knee and right knee abrasions in April 1991.  A 
sterile dressing was applied.  A June 1991 clinical record 
documents complaints of pain in the right tibia of about 2 
weeks duration.  Subsequent service medical records do not 
document any right knee complaints.  Periodic examinations in 
March 1993, April 1994, and April 1995 showed that the 
veteran's lower extremities were clinically evaluated as 
normal.  No right knee complaints were recorded.  At the time 
of the veteran's April 1996 separation examination, the 
veteran expressly denied arthritis, lameness, or trick or 
licked knee.  His lower extremities were clinically evaluated 
as normal.  In August 1996, the veteran complained of left 
knee weakness and that the knee would give out on him when 
going up stairs.  The veteran was diagnosed with mild 
retropatellar pain syndrome.  He did not voice any complaints 
with regard to the right knee.  

A September 2003 VA MRI of the right knee was taken.  A sub-
chondromalacia cyst was found.  The menisci and internal 
ligaments of the knee were found not to be torn.  There was 
an assessment of chondromalacia of the medial femoral 
condyle, most likely secondary to osteoarthritis or trauma.  
There was an assessment of osteoarthritis of the 
patellofemoral joint.  

The veteran underwent a VA examination of the right knee in 
April 2004.  He reported that he injured both of his knees 
running on concrete in Arizona in approximately 1992.  He 
reported that he sought treatment at the clinic in Yuma, 
Arizona and was told "your knees are getting bad."  No 
treatment was rendered, and he denied seeking any other 
treatment for bilateral knee pain.  He reported having some 
abrasions on both knees in April 1991 while in Alaska.  He 
reported that running always aggravated both knees.  He 
reported that the right knee popped a lot and developed sharp 
pain before it popped.  He reported these sensations were a 
daily occurrence lasting from 15 minutes to one hour.  His 
pains were described as sharp, stabbing type pains involving 
the entire right knee.  The examiner diagnosed a history of 
proximal horizontal tear of the posterior horn of the medial 
meniscus chondromalacia of the femoral condyle of the right 
knee secondary to osteoarthritis, as well as osteoarthritis 
of the patellofemoral joint.  The examiner opined that it was 
less likely than not that the current right knee condition 
was related to the left knee condition.  

After reviewing the claims file, the Board notes that 
although there is medical evidence of current right knee 
disability, there is no persuasive evidence suggesting a link 
between current right knee disability and service.  As 
detailed above, while service medical records do reflect that 
the veteran sustained a right knee abrasion in 1991, 
subsequent service medical records show no continuing right 
knee complaints.  Despite the veteran's contentions 
otherwise, service medical records do not reflect any right 
knee injury in 1992.  Significantly, the veteran's lower 
extremities were clinically evaluated as normal on 
examinations in 1993, 1994, 1995 and 1996.  This shows that 
in the opinion of trained military medical personnel, no 
abnormality was noted.  It is also significant that the 
veteran did not voice any right knee complaints at the time 
of these examinations, and he expressly denied arthritis, 
lameness, and trick or locked knee at the time of separation 
examination.  This suggests that the veteran himself did not 
believe that he was suffering from any chronic right knee 
disability.  Further, although he voiced complaints 
pertaining to the left knee approximately four months after 
his separation examination, the record does not reflect any 
complaints pertaining to the right knee.  It would seem 
reasonable to expect that the veteran would have reported 
right knee complaints if he were in fact having problems with 
the right knee. 

A post-service diagnosis of a right knee disability was not 
rendered until 2003, over 10 years after the in-service 
injury, and nearly 7 years after separation from service.  
Although the record presents valid findings of a current 
right knee disability, the span of time between the claimed 
injury and the medical documentation of a right knee 
disability is a significant factor that weighs against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  In other words, this type of 
evidence is too remote to be causally linked.  Furthermore, 
none of the aforementioned medical evidence links the 
veteran's right knee disability to his military service, to 
include the reported injury therein.  As such, there is no 
evidence of record to support a finding that his current 
right knee disability is etiologically related to his service 
or any incident therein.

With regard to the secondary service connection theory, the 
veteran has submitted no evidence to support his claim that 
any right knee disability or symptomatology is as a result of 
his service-connected left knee disability.  In fact, upon 
examination, the April 2004 VA examiner opined that the 
current right knee disability is less likely related to the 
left knee disability.  The examiner reviewed the claims file, 
noted the inservice injury to both knees, and noted the 
veteran's assertion that running always aggravated both knees  
The examiner was also aware that service connection had been 
granted for left knee disability.  Nevertheless, the examiner 
was of the opinion that the right knee disability was not 
related to the left knee disorder.  The Board finds that the 
April 2004 opinion is supported by the other evidence of 
record and is highly persuasive.  



This is a case where the preponderance of the evidence is 
against the veteran's claim, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


